Citation Nr: 0803222	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-38 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).   
 
2.  Entitlement to an increased (compensable) rating for a 
right knee disability prior to November 5, 2003.   
 
3.  Entitlement to an increase in a 10 percent rating for a 
right knee disability since November 5, 2003.   
 
4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney at Law


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1977 to March 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 RO rating decision 
which determined that new and material evidence had not been 
submitted to reopen a claim for service connection for PTSD.  
The RO also denied an increased (compensable) rating for a 
right knee disability and denied a TDIU rating.  

A June 2007 RO decision increased the rating for the 
veteran's service-connected right knee disability to 10 
percent, effective November 5, 2003.  However, as that grant 
does not represent a total grant of benefits sought on 
appeal, the claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).  

The Board observes that the August 2004 RO decision listed 
the issue, as to the PTSD claim, as whether new and material 
evidence has been submitted to reopen a claim for service 
connection for any psychiatric disorder, to include PTSD.  
The RO also listed the issue in that manner on the subsequent 
November 2005 statement of the case and the June 2007 
supplemental statement of the case.  However, in January 
2003, the veteran indicated that she was solely claiming 
service connection for PTSD.  Also, in her March 2005 notice 
of disagreement and her December 2005 substantive appeal, the 
veteran solely indicated that she was disputing the issue as 
to whether new and material evidence has been submitted to 
reopen a claim for service connection for PTSD.  As such, the 
Board has recharacterized the issue as listed on the cover 
page.  

The present Board decision addresses the issue of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for PTSD.  The issue of the merits of 
the claim for entitlement to service connection for PTSD as 
well as the issues of entitlement to an increased 
(compensable) rating for a right knee disability prior to 
November 5, 2003, entitlement to an increase in a 10 percent 
rating for a right knee disability since November 5, 2003, 
and entitlement to a TDIU rating, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in an August 
1999 decision, and the veteran did not appeal.  

2.  Evidence submitted since then includes some evidence 
which is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

1.  The August 1999 RO decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103.  

2.  New and material evidence has been submitted to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2007).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of her claim, as well as the evidence VA will 
attempt to obtain and which evidence she is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet.App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable determination with respect to whether new and 
material evidence has been submitted to reopen a claim for 
service connection for PTSD, and the need to remand for 
additional information with regard to the merits of the 
issue, no further discussion of VCAA compliance is needed at 
this time.  

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1998).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board denied service connection for PTSD in January 1991.  
In January 1991, the RO denied service connection for PTSD 
apparently on a de novo basis.  In October 1994, the RO 
denied service connection for PTSD also apparently on a de 
novo basis.  An August 1999 RO decision denied service 
connection for PTSD on a de novo basis.  Those decisions were 
not appealed and are considered final.  38 U.S.C.A. § 7104, 
7105.  

The evidence considered at the time of the August 1999 RO 
decision included the veteran's service personnel and medical 
records, post-service private and VA treatment records, VA 
examination reports, records from the Social Security 
Administration (SSA), lay statements, and the veteran's own 
statements and testimony.  The January 1991 Board decision 
denied service connection for PTSD on the basis that PTSD of 
service origin was not shown.  The Board noted that, overall, 
the recent psychiatric evaluations showed that the veteran 
did not meet the criteria for PTSD.  In January 1991, the RO 
denied service connection for PTSD on the basis that the 
evidence did not meet the criteria for PTSD.  In October 
1994, the RO denied service connection for PTSD on the basis 
that there was no evidence which supported a diagnosis of 
PTSD.  The RO noted that the evidence of record did not 
establish any verifiable stressor.  

In August 1999, the RO denied service connection for PTSD on 
the basis that there was no credible supporting evidence of 
the occurrence of an inservice stressor.  The RO indicated 
that since the veteran was a noncombat veteran who had stated 
that she did not report the alleged personal trauma events, 
except to one friend who she had not named, it was necessary 
to determine whether or not there was documentation of 
behavioral changes which would indicate that she experienced 
a personal assault.  The RO reported that such behavioral 
changes were not shown in the Army personnel records which 
provided only positive reports.  The RO stated that it found 
it imposible to relate findings in the service medical 
records to any personal assault because of the inconsistent 
dating of the events by the veteran.  The RO further noted 
that since there was no evidence of the traumatic death of a 
friend in the available records, and the veteran had been 
unable to name the friend involved, the alleged event could 
not be verified.  The RO specifically discussed VA treatment 
records and a VA examination report that related diagnoses of 
PTSD.  

The evidence received since the August 1999 RO decision 
includes additional VA treatment records, an April 2004 
statement from T. L. Calvert, M.D., and statements from the 
veteran.  

The April 2004 statement from Dr. Calvert indicated that the 
veteran had been her patient for more than five years.  Dr. 
Calvert stated that she saw the veteran regularly for 
medication management and supportive therapy and that her 
diagnosis, based on her history and current symptoms, was 
PTSD, chronic.  Dr. Calvert indicated that the veteran's 
symptoms included a long history of recurrent and intrusive 
distressing recollections of a sexual assault that occurred 
during her military service as well as efforts to avoid 
thoughts, feelings, and conversations associated with the 
trauma.  It was noted that the veteran also had markedly 
diminished participation in usual adult activities, feelings 
of detachment or estrangement from others, insomnia, 
depression, anxiety, and outbursts of anger and irritability.  
Dr. Calvert stated that such symptoms caused significant 
impairment in social and occupational functioning and 
rendered the veteran unemployable.  Dr. Calvert remarked that 
the causative trauma resulting in the above symptoms was a 
sexual assault that occurred during the veteran's military 
service as described in the veteran's April 1999 statement.  

Dr. Calvert stated that she had reviewed the entire VA claims 
file that was forwarded to her.  Dr. Calvert discussed at 
least some of the veteran's medical history in detail.  Dr. 
Calvert stated that although the veteran did not report the 
sexual assault while she was still on active duty, as early 
as 1984, she reported having made a suicide attempt by an 
overdose of pills three days after the sexual assault.  It 
was noted that, at that time, the veteran had been admitted 
to a VA facility in February 1984 after yet another medical 
overdose.  Dr. Calvert reported that during that hospital 
stay, the veteran complained of feelings of depression, 
anger, and suicidal thinking and she reported having 
difficulty keeping jobs since her Army discharge due to 
problems with anger control.  Dr. Calvert stated that records 
from a December 1985 admission to a VA facility revealed that 
the examiner noted her reported symptoms of depression, 
insomnia, irritability, loss of appetite, and suicidal 
thinking.  Dr. Calvert related that it was also documented 
during that admission that the veteran had expressed to the 
staff her fear of men as a result of a rape that took place 
during her military service.  Dr. Calvert also indicated that 
an April 1986 admission at a VA facility was required after 
an evaluation by a psychiatrist due to suicidal thoughts with 
fear of losing control and hurting herself, fatigue, 
flashbacks to a sexual assault, and anxiety symptoms.  

Dr. Calvert stated that it was important to note that all of 
the symptoms reported by the veteran to medical personnel 
were within a few years after her Army discharge and were 
consistent with a diagnosis of PTSD.  Dr. Calvert related 
that the fact that several different diagnoses were made was 
not surprising as PTSD, bipolar disorder, and borderline 
personality disorder, may have overlapping symptoms, all of 
which were found documented in the veteran's military and VA 
medical records.  Dr. Calvert indicated that it was not at 
all uncommon for trauma victims to avoid reporting their 
trauma, especially sexual assault, for months to years after 
it occurred.  It was noted that such victims often felt 
ashamed and did not wish to re-live the trauma by recounting 
it over and over to investigators.  Dr. Calvert indicated 
that in the veteran's case, the records she reviewed 
indicated that her first psychiatric admission was three 
years post Army discharge, although she reported that she 
started to exhibit symptoms right after the traumatic event 
with the first obvious ones resulting in a suicide attempt by 
overdose of pills three days after the sexual assault.  Dr. 
Calvert commented that the suicide attempt was evidence of a 
behavioral change that tended to corroborate that the veteran 
was sexually assaulted.  

Dr. Calvert reported that during her five plus years of 
experience working with the veteran, she had seen no evidence 
that she was embellishing or feigning her symptoms.  She 
noted that, furthermore, the psychiatric records from the 
1980s that she had reviewed were fully consistent with a 
diagnosis of PTSD resulting from sexual assault.  Dr. Calvert 
remarked that the veteran's symptoms, several 
hospitalizations, and several year history of unsuccessful 
employment contrasts sharply with her record of good 
performance evaluations during her military service, prior to 
the reported sexual assault.  

The Board finds that the April 2004 statement from Dr. 
Calvert indicating that the veteran suffered from PTSD, that 
the causative trauma resulting in such diagnosis was a sexual 
trauma that occurred during her military service, and that 
the records she reviewed corroborated that the veteran was 
sexually assaulted during service, is evidence that is both 
new and material because the claim was previously denied in 
August 1999, at least in part, on the basis that there was no 
credible supporting evidence that an inservice stressor 
occurred and that it was impossible to relate findings in the 
veteran's service medical records to any personal assault 
because of inconsistent dating of the events by the veteran.  
The April 2004 statement from Dr. Calvert specifically 
addresses the bases of the prior denial.  Therefore, the 
Board finds that such evidence is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate his claim, and raises a reasonable possibility 
of substantiating the claim.  New evidence is sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it may not convince the 
Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The Board concludes that evidence submitted since the August 
1999 RO decision is new and material, and thus the claim for 
service connection for PTSD is reopened.  This does not mean 
that service connection is granted.  Rather, additional 
development of evidence will be undertaken (see the below 
remand) before the issue of service connection for PTSD is 
addressed on a de novo basis.  Manio v. Derwinski, 1 Vet.App. 
140 (1991).  





ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened, and to this 
extent only, the benefit sought on appeal is granted.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  



The veteran claims service connection for PTSD based on an 
alleged sexual trauma that she sustained in service.  She 
specifically reports that she was raped during service.  She 
also reports that she was involved in a fatal accident while 
off duty and that her friend was killed.  

The veteran's service personnel records do not show 
decorations evidencing combat.  Such records indicate that 
the veteran was discharged for misconduct involving 
homosexual activities.  

The veteran's service medical records indicate that she was 
treated for possible nervous problems during service.  An 
October 1979 treatment entry noted that she was seen for 
complaints of trouble sleeping and nightmares following an 
accident six days earlier which injured her left foot.  A 
March 1980 treatment entry reported that she complained of 
being nervous and restless as well as having sleep problems.  
The diagnosis was neurosis.  On a medical history form at the 
time of a December 1980 examination, the veteran checked that 
she had frequent trouble sleeping, depression or excessive 
worry, and nervous trouble.  The reviewing examiner indicated 
that the veteran had a normal history.  The December 1980 
objective examination report included a notation that the 
veteran's psychiatric evaluation was normal.  A January 1981 
report of a psychiatric evaluation noted that the veteran 
readily admitted to same sex preferences and implied that her 
future preference would be homosexual.  It was noted that 
homosexuality, at present, was not thought to represent 
psychiatric disease.  

Post-service private and VA treatment records show treatment 
for variously diagnosed psychiatric problems, including 
diagnoses of PTSD due to sexual trauma.  

An April 2004 statement from T. L. Calvert, M.D., indicated 
that the veteran's diagnosis was PTSD, chronic.  Dr. Calvert 
stated that the causative trauma resulting in the symptoms of 
PTSD was a sexual assault that occurred during the veteran's 
military service.  Dr. Calvert stated that she had reviewed 
the entire VA claims file that was forwarded to her.  Dr. 
Calvert discussed at least some of the veteran's medical 
history in detail.  

Dr. Calvert indicated that in the veteran's case, the records 
she reviewed indicated that her first psychiatric admission 
was three years post Army discharge, although she reported 
that she started to exhibit symptoms right after the 
traumatic event with the first obvious ones resulting in a 
suicide attempt by overdose of pills three days after the 
sexual assault.  Dr. Calvert commented that the suicide 
attempt was evidence of a behavioral change that tended to 
corroborate the veteran was sexually assaulted.  Dr. Calvert 
reported that during her five plus years of experience 
working with the veteran, she had seen no evidence that she 
was embellishing or feigning her symptoms.  She noted that, 
furthermore, the psychiatric records from the 1980s that she 
had reviewed were fully consistent with a diagnosis of PTSD 
resulting from sexual assault.  Dr. Calvert remarked that the 
veteran's symptoms, several hospitalizations, and several 
year history of unsuccessful employment contrasts sharply 
with her record of good performance evaluations during her 
military service, prior to the reported sexual assault.  

The Board notes that although Dr. Calvert referred to the 
veteran's claims file that was provided to her, it is unclear 
whether she reviewed the veteran's entire claims file in 
providing her opinion.  

Additionally, the Board observes that although the veteran 
has been afforded a VA examination after a review of the 
claims file that includes a diagnosis of PTSD and notes the 
reported sexual trauma in service; that diagnosis does not 
include a medical opinion as to whether the evidence whether 
the record contains evidence of action or behavior to 
corroborate the veteran's account of the sexual assault 
incident to indicate that a personal assault occurred, as 
addressed by Dr. Calvert above.  Therefore, such should be 
accomplished on remand.  See 38 C.F.R. §§ 3.304(f); 
3.159(c)(4).  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a reopened claim 
for a benefit which was previously disallowed, the claim 
shall be denied.  

As to the veteran's claims for an increased (compensable) 
rating for a right knee disability prior to November 5, 2003 
and for an increase in a 10 percent rating for a right knee 
disability since November 5, 2003, the Board notes that the 
veteran was last afforded a VA orthopedic examination in 
October 2003.  

The veteran has received treatment for right knee problems on 
multiple occasions since the October 2003 VA examination and 
the RO granted an increased rating to 10 percent based on a 
November 5, 2003 VA treatment record.  

The Board notes that the veteran has failed to report for 
examinations scheduled since the October 2003 examination.  
However, on one occasion, the notice of the examination was 
sent to the wrong address.  Additionally, the veteran was not 
fully informed of the consequences of her failure to report 
for the examinations.  38 C.F.R. § 3.655.  Given such 
circumstances, and as an examination is necessary for the 
PTSD issue noted above, the Board finds that an additional 
examination as to the veteran's right knee disability is also 
warranted.  

Ongoing medical records should also be obtained. 38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

As a final matter, the Board notes that finds that, as any 
grant of the benefits sought with respect to the ratings for 
the service connection right knee disability could affect the 
veteran's claim for a TDIU, such claims are inextricably 
intertwined with the claim for a TDIU.  See Parker v. Brown, 
7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated).  As these 
claims should be considered together, it follows that, any 
Board action on the TDIU claim, at this juncture, would be 
premature.  Thus, adjudication of that matter should be 
deferred pending completion of the actions requested herein 
requested.
        
Accordingly, these issues are REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated her 
for PTSD and right knee problems, since 
October 2006. After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder. Additionally, relevant VA 
treatment records dating since October 
2006 should be obtained.  

2.  Schedule the veteran for a 
psychiatric examination to determine 
whether she has PTSD resulting from an 
experience during service.  The claims 
folder must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  All indicated testing 
should be conducted.  The examiner should 
review the file and provide an opinion as 
to whether the evidence indicates that 
the claimed in-service sexual assault 
occurred.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
(1) the stressor sufficient to produce 
PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more in-service stressors sufficient to 
produce PTSD.  The examiner should also 
state an opinion as to whether there 
evidence in the claims-file of action or 
behavioral changes after the claimed 
sexual assault incident and if so, 
whether it is at least as likely as not 
(a 50-percent or greater probability) 
that the claimed in-service assault 
occurred  The examiner should offer an 
opinion in accordance with the guidance 
set forth in 38 C.F.R. § 3.304(f)(3).  
The examiner should specifically comment 
on the April 2004 statement from Dr 
Calvert.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.  If the examination 
results in a psychiatric diagnosis other 
than PTSD, the examiner should offer an 
opinion as to the etiology of the non-
PTSD psychiatric disorder, to include 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that any currently demonstrated 
psychiatric disorder, other than PTSD, is 
related to the veteran's military 
service.  

3.  Schedule the veteran for a VA 
examination to determine the severity of 
her service-connected right knee 
disability.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated tests should be conducted, 
including x-rays, and all signs and 
symptoms of the right knee disability 
should be described in detail.  
Specifically, the examiner should conduct 
a thorough orthopedic examination of the 
left knee and provide a diagnosis of any 
pathology found.  

In examining the right knee, the examiner 
should document any limitation of motion, 
including any limitation of motion due to 
pain, and the presence and degree of any 
recurrent subluxation and/or instability.  
The examiner should also describe any 
functional loss pertaining to the right 
knee, and should evaluate any functional 
loss due to pain or weakness, and 
document all objective evidence of those 
symptoms, including muscle atrophy.  In 
addition, the examiner should provide an 
opinion on the degree of any functional 
loss that is likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  
The examiner should specifically provide 
an opinion as to the impact of the 
veteran's service-connected disorder on 
her ability to obtain or maintain 
employment.  

4.  Thereafter, review the veteran's 
claims for entitlement to service 
connection for PTSD, entitlement to an 
increased (compensable) rating for a right 
knee disability prior to November 5, 2003, 
entitlement to an increase in a 10 percent 
rating for a right knee disability since 
November 5, 2003, and entitlement to a 
TDIU rating.  If the claims are denied, 
issue a supplemental statement of the case 
to the veteran and her representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


